    Case: 1:19-cv-07190 Document #: 61 Filed: 01/27/20 Page 1 of 4 PageID #:2913




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CRAIGVILLE TELEPHONE CO. d/b/a               )
ADAMSWELLS; and CONSOLIDATED                 )
TELEPHONE COMPANY d/b/a CTC                  )
                                             )
               Plaintiffs,                   )       No. 1:19-cv-07190
                                             )
       vs.                                   )       Judge John Z. Lee
                                             )
T-MOBILE USA, INC.; and                      )
INTELIQUENT, INC.                            )
                                             )
               Defendants.                   )

                     PLAINTIFFS’ CONSENT MOTION FOR LEAVE
                    TO FILE A BRIEF EXCEEDING FIFTEEN PAGES

       Pursuant to Local Civil Rule 7.1, Plaintiffs Craigville Telephone Co. d/b/a AdamsWells

and Consolidated Telephone Company d/b/a CTC (“Plaintiffs”), on behalf of themselves and a

class of similarly-situated companies, respectfully move for leave to file a thirty-page brief in

opposition to Defendant T-Mobile USA, Inc.’s (“T-Mobile”) Motion to Dismiss (“Motion”) [ECF

No. 54].

                                         ARGUMENT

       The Amended Complaint is lengthy and complex. It has 423 enumerated paragraphs, 20

exhibits, and 1,204 total pages. [See ECF No. 19.] On December 16, 2019, T-Mobile moved with

Plaintiffs’ consent for leave to file a motion to dismiss that exceeded LR 7.1’s page limitation by

an additional fifteen pages. [See ECF No. 28.] The Court granted that request the next day. [See

ECF No. 30.]

       Plaintiffs cannot adequately respond to all of the legal arguments and factual assertions

raised by T-Mobile’s Motion and 30-page memorandum within the 15-page limitation that is
    Case: 1:19-cv-07190 Document #: 61 Filed: 01/27/20 Page 2 of 4 PageID #:2913




intended to govern ordinary course litigation. As the Court’s prior ruling on this issue recognized,

the Amended Complaint’s volume and complexity warrants granting an exception to LR 7.1’s

page limitation for briefing related to a motion to dismiss. [See ECF No. 30.] Plaintiffs’ counsel

has conferred with T-Mobile’s counsel, and T-Mobile consents to Plaintiffs’ request for an

additional fifteen pages to oppose T-Mobile’s Motion.

                                         CONCLUSION

       Wherefore, Plaintiffs respectfully request leave to file a thirty-page opposition to T-

Mobile’s Motion to Dismiss.

Dated: January 27, 2020                        Respectfully submitted,


                                               /s/ David T.B. Audley               d
                                               David T.B. Audley (Bar No. 6190602)
                                               Mia D. D’Andrea (Bar No. 6307966)
                                               Chapman and Cutler LLP
                                               111 West Monroe Street
                                               Chicago, IL 60603-4080
                                               Tel. 312-845-2971
                                               Fax: 312-516-3971
                                               Email: audley@chapman.com
                                               Email: dandrea@chapman.com

                                               Cathy A. Hinger (pro hac vice)
                                               G. David Carter (pro hac vice)
                                               Womble Bond Dickinson (US) LLP
                                               1200 19th Street, NW, Suite 500
                                               Washington, DC 20036
                                               Tel.: 202-857-4489
                                               Fax: 202-261-0029
                                               Email: cathy.hinger@wbd-us.com
                                               Email: david.carter@wbd-us.com




                                                 2
Case: 1:19-cv-07190 Document #: 61 Filed: 01/27/20 Page 3 of 4 PageID #:2913




                                   Kurt D. Weaver (pro hac vice)
                                   Womble Bond Dickinson (US) LLP
                                   555 Fayetteville Street, Suite 1100
                                   Raleigh, NC 27601
                                   Telephone: 919-755-8163
                                   Facsimile: 919-755-6770
                                   Email: kurt.weaver@wbd-us.com
                                   Counsel for Plaintiffs




                                     3
    Case: 1:19-cv-07190 Document #: 61 Filed: 01/27/20 Page 4 of 4 PageID #:2913




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 27, 2020, I electronically filed the

foregoing PLAINTIFFS’ CONSENT MOTION FOR LEAVE TO FILE A BRIEF

EXCEEDING FIFTEEN PAGES, with the Clerk of Court using the Court’s CM/ECF electronic

filing system, which will automatically send e-mail notification of such filing to the following

attorneys of record:



       Nigel F. Telman                             John J. Hamill , Jr.
       Edward Chester Young                        Devin James Carpenter
       Proskauer Rose LLP                          Michael S. Pullos
       Three First National Plaza                  DLA Piper LLP (US)
       70 W. Madison, Suite 3800                   444 West Lake Street, Suite 900
       Chicago, IL 60602                           Chicago, IL 60606
       Email: ntelman@proskauer.com                Email: john.hamill@dlapiper.com
       Email: eyoung@proskauer.com                 Email: devin.carpenter@dlapiper.com
                                                   Email: michael.pullos@dlapiper.com
       Baldassare Vinti
       Michael T. Mervis                           Counsel for Inteliquent, Inc.
       1585 Broadway
       New York, NY 10036
       Email: bvinti@proskauer.com
       Email: mmervis@proskauer.com

       Bradley I. Ruskin
       11 Times Square
       New York, NY 10036
       Email: bruskin@proskauer.com

       Counsel for T-Mobile USA, Inc.




                                                   s/ David T.B. Audley            d
                                                   David T.B. Audley




                                               4
